Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The instant application having Application No. 16/953,191 is presented for examination by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,848,346. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of the instant application are contained in the narrower species claims of ‘346, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP Application Publication 2014/0241173 to Knight.

As per claims 21, 28, and 35, Knight teaches establishing a private endpoint to route traffic from an isolated virtual network [path from 20 to 22 through routers 62-64 form an isolated virtual network separate from the Internet path 65; 0053 and 0036] to a publicly-accessible service [endpoint 22 is accessible from the internet as well thus making it publicly-accessible;0052 and 0054]; 
generating one or more routing table entries indicating that packets directed from the isolated virtual network to the publicly-accessible service are to be directed to the private endpoint 0052); and 
transferring, in accordance with the one or more routing table entries, at least a portion of contents of a packet originating at the isolated virtual network to the publicly-accessible service without utilizing the public Internet (0052 and 0053).
As per claims 22, 29, and 36, Knight teaches preparing, at a virtualization management component, an encapsulation packet whose payload comprises at least the portion of the contents of the packet originating at the isolated virtual network (62 repackages sends along the private route; 0052]; and transmitting, from the virtualization management component , the encapsulation packet to a first intermediary device [63] configured to process traffic of the isolated virtual network (0052).	As per claims 23, 30, and 37, Knight teaches generating, at an intermediary device [63] configured to process traffic of the isolated virtual network, a second encapsulation packet from a first encapsulation packet whose payload comprises at least the portion of the contents of the packet originating at the isolated virtual network [strips and repackages based on endpoint], wherein the first encapsulation packet is formatted in accordance with a first encapsulation protocol [packages], and wherein the second encapsulation packet is formatted in accordance with a second encapsulation protocol [repackages; 0052]; and transmitting the second encapsulation packet from the first intermediary device to a device configured to extract at least the portion of the contents of the packet from the second encapsulation packet [64 removes packaging and send it to endpoint 22; 0053].
As per claims 24, 31, and 38, Knight teaches obtaining one or more programmatic requests to establish the private endpoint, wherein said establishing the private endpoint is in response to the one or more programmatic requests (0038, 0039, and 0041). 
As per claims 25, 32, and 39, Knight teaches assigning the private endpoint to the publicly-accessible service in response to one or more programmatic requests (0038-0041).
As per claims 26, 33, and 40, Knight teaches applying, in response to one or more programmatic requests, a control policy to the private endpoint [dynamic router tables contains rules that the routers controlled by monitoring facility must enforce], wherein the control policy indicates, with respect to requests routed using the private endpoint, one or more of: (a) a permitted operation type [route to 63], (b) a prohibited operation type [avoid routing to the Internet], (c) a time interval during which a particular operation type is permitted, or (d) a particular object on which a particular operation type is permitted (0052).
As per claim 27, Knight teaches obtaining one or more programmatic requests to register a different service for access using another private endpoint [difference classes of service and service types are taught; 0038 and 0054]; and implementing, prior to registering the different service, one or more operations to verify that the different service satisfies a criterion for access via the other private endpoint (class priority requirements; 0037 and 0054).
As per claim 34, Knight teaches transfer the portion of contents of a packet originating at the isolated virtual network to the publicly-accessible service using a tunneling protocol [repackages packets suitable for Internet, to tunnel across a private route to ultimately arrive at the final destination; 0052].


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431